



COURT OF APPEAL FOR ONTARIO

CITATION: Auciello v. Canadian Imperial Bank of Commerce
    (CIBC), 2015 ONCA 178

DATE: 20150316

DOCKET: C56266

Epstein, Pepall and Benotto JJ.A.

BETWEEN

Vito Auciello

Appellant

and

Canadian Imperial
    Bank of Canada (CIBC)
,
CIBC Mortgages Inc.
,

Home Loans Canada
    (HLC)
, Home Trust Company and Sun Life

Assurance Company of Canada

Respondents

Vito Auciello, acting in person

Ron Aisenberg, for the respondents

Heard: March 13, 2015

On appeal from the order of Justice Sidney N. Lederman of
    the Superior Court of Justice, dated October 9, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the motion judges decision to strike the pleadings
    against CIBC on the basis that they fail to disclose a reasonable cause of
    action.

[2]

The appeal is therefore dismissed.

[3]

The respondents are entitled to their costs fixed at $2,000, inclusive
    of disbursements and taxes.


